Elliott, J.:
Respondent Unified School District No. 229 and its insurance carrier, the Kansas Association of School Boards, appeal an order dismissing the Workers Compensation Fund from this workers compensation case.
We affirm.
Claimant alleged she was injured in the course of her employment in September 1994. The Fund was impled pursuant to K.S.A. 44-567. This case revolves around the 1993 amendments to K.S.A. 44-567. The Fund claims the 1993 amendments limit its liability occurring after July 1, 1994, in both “but for” and “contribution” types of cases.
*669The problem is that the legislature only included the July 1, 1994, limiting language under 44-567(a)(l) and did not repeat it in (a)(2). We addressed the issue in Shain v. Boeing Military Airplanes, 22 Kan. App. 2d 913, 924 P.2d 1280 (1996). No petition for review was filed. The Shain court ruled the 1993 amendments limited Fund liability under both subsections of K.S.A. 44-567(a). 22 Kan. App. 2d at 917-18.
Under Shain, the Board’s ruling in the present case was correct.
Affirmed.